Broderick, C.J.
The plaintiffs, Holly Berry and Heather Berry, appeal orders of the Superior Court (Groff, J.) dismissing their claims. We affirm.
I
The plaintiffs brought an action for damages against the defendants, Watchtower Bible & Tract Society of New York, Inc. (Watchtower); the Wilton Congregation of Jehovah’s Witnesses (Wilton Congregation); and their father, Paul Berry, for injuries from sexual and other abuse allegedly committed by Berry. Although it is unclear from the record whether Berry remains a defendant, he is not involved in this appeal.
The plaintiffs’ claims against Watchtower and Wilton Congregation are based upon allegations that their mother, Sara Poisson, informed certain elders of the Wilton Congregation about the purported abuse, and that they failed to report it to law enforcement authorities and improperly counseled Poisson about how she should handle the alleged abuse. Specifically, the plaintiffs alleged that Watchtower and Wilton Congregation were negligent in failing to report the suspected abuse (Count I); breached their fiduciary duties by failing to report it (Count II); breached their common law duties by failing to report the abuse as required by RSA 169-C:29 (2002) (Count III); and engaged in willful concealment of the abuse (Count IV).
Watchtower and Wilton Congregation moved for summary judgment on all claims, asserting, among other things, that: (1) the religious privilege identified in RSA 516:35 (1997) and New Hampshire Rule of Evidence 505 (Rule 505) precluded them from making disclosure of any confidential information obtained from the plaintiffs’ parents; (2) they had no common law or fiduciary duty to protect the plaintiffs from abuse; and (3) the reporting statute, RSA 169-C:29, did not create a private right of action.
Relying upon Marquay v. Eno, 139 N.H. 708 (1995), the trial court ruled that RSA 169-C:29 did not create a private right of action and that the elders did not owe the plaintiffs any fiduciary duty. The trial court, however, concluded that Watchtower and Wilton Congregation did have a common law duty to protect the plaintiffs from abuse. Finally, with regard to the reporting statute, the trial court ruled that it applied to “any other person,” and thus applied to Watchtower and Wilton Congregation.
*409Following an evidentiary hearing, the court ruled that the elders were ordained ministers for purposes of Rule 505 and that the matters discussed with them by the plaintiffs’ mother were “of such a nature that the discussions [were] subject to the requirement of confidentiality.” The court concluded that “[wjithout the waiver of both Ms. Poisson and Mr. Berry, the Elders [were obligated to] maintain the privilege and [could not] disclose any information.” Because Rule 505 requires confidentiality, the court determined that Watchtower and Wilton Congregation did not have a duty to report or disclose the alleged abuse, despite the requirements of the reporting statute. Accordingly, the court ruled that “to the extent the plaintiffs’ claims of negligence are premised on the duty of the defendants to report the allegations or admissions of child abuse, [their] action [is] dismissed.”
In November 2008, the trial court ruled that all conduct complained of by the plaintiffs, whether sounding in common law negligence or deceit, fell under the heading of “clerical malpractice” and that it would be a violation of the Establishment Clause of the First Amendment for the court to “review and interpret church law, policies, or practices in the determination of the claims.” (Quotation omitted.) Accordingly, all remaining claims against Watchtower and Wilton Congregation were dismissed. This appeal followed.
II
The plaintiffs raise several issues, including: (1) whether the elders in the Wilton Congregation were required to report the alleged abuse pursuant to the child abuse reporting statute, RSA 169-C:29; (2) whether Jehovah’s Witness elders are “clergy” for purposes of the evidentiary religious privilege, see RSA 516:35; N.H.R. Ev. 505; (3) whether the religious privilege applies when the communication is a non-private communication made in the presence of third parties; (4) whether Watchtower and Wilton Congregation owe a common law duty to the plaintiffs to take remedial action to protect them; (5) whether the reporting statute supersedes the religious privilege; (6) whether an inquiry into the conduct of Watchtower and Wilton Congregation to discover those actions taken in relation to the plaintiffs’ alleged abuse violates the religious privilege; and (7) whether such an inquiry violates the Establishment Clause’s rule against judicial intervention in ecclesiastical disputes.
Some of the plaintiffs’ claims were disposed of by summary judgment and some were dismissed by the trial court. “In reviewing a grant of summary judgment, we look at the affidavits and other evidence, and all inferences properly drawn therefrom, in the light most favorable to the *410non-moving party.” Sandford v. Town of Wolfboro, 143 N.H. 481, 484 (1999) (quotation omitted). “If our review of that evidence discloses no genuine issue of material fact, and if the moving party is entitled to judgment as a matter of law, we will affirm the grant of summary judgment.” Id. (quotations and brackets omitted). In reviewing the trial court’s grant of a motion to dismiss, “our task is to ascertain whether the allegations pleaded in the plaintiff’s writ are reasonably susceptible of a construction that would permit recovery.” Rayeski v. Gunstock Area, 146 N.H. 495, 496 (2001) (quotation omitted). “We assume all facts pleaded in the plaintiff’s writ are true, and we construe all reasonable inferences drawn from those facts in the plaintiff’s favor.” Id. “We then engage in a threshold inquiry that tests the facts in the complaint against the applicable law.” Id. (quotation omitted).
Ill
Sara Poisson and Paul Berry were married in 1980 and moved to Greenville in 1984. Poisson’s daughter, Holly, was born of a prior marriage in 1978. Poisson and Berry’s daughter, Heather, was born in 1982. Both Poisson and her husband were practicing Jehovah’s Witnesses.
In the Jehovah’s Witness faith, elders are selected by the governing body of the local congregation to be the congregation’s spiritual leaders. Elders are lay people who do not have any formal religious training or education. They hold secular employment and are not compensated for their work as elders. As elders they are responsible for meeting with individual members of the congregation when requested to do so and working with them to identify problems and provide spiritual counsel. In the Wilton Congregation, at any given time, there were five to ten elders.
The plaintiffs allege that Poisson approached the elders seeking spiritual advice because she and her husband were having marital problems, which included verbal, mental and physical abuse. In response to her requests, the elders provided the couple with spiritual advice and assistance, which included joint prayers, Bible readings, and discussion of the Scriptures for application to their identified problems. According to Poisson, she reported to the elders on ten to twelve separate occasions that her husband was abusing their children. The plaintiffs further allege that “[i]n accord with directions to publishers, policies and practices of the organization of Jehovah’s Witnesses, the elders ... told the Plaintiffs’ mother she should keep the matter within the organization of Jehovah’s Witnesses.” In 2000, Berry was convicted of sexually assaulting Holly when she was a young child. State v. Berry, 148 N.H. 88 (2002).
*411IV
The plaintiffs argue that the plain language of RSA 169-C:29 required elders of the Wilton Congregation to report the suspected child abuse to law enforcement authorities. Watchtower and Wilton Congx-egation argue that the plaintiffs presented no evidence that the elders had reason to suspect sexual abuse or physical injury and further that RSA 169-0:29 does not provide a civil remedy for their failure to report suspected abuse.
RSA 169-C:29 provides:
Any physician, surgeon, county medical examiner, psychiatrist, resident, intern, dentist, osteopath, optometrist, chiropractor, psychologist, therapist, registered nurse, hospital personnel..., Christian Science practitioner, teacher, school official, school nurse, school counselor, social worker, day care worker, any other child or foster care worker, law enforcement official, priest, minister, or rabbi or any other person having reason to suspect that a child has been abused or neglected shall report the same in accordance with this chapter.
An “abused child” includes children who have been sexually abused, or physically or psychologically injured. RSA 169-C:3 (2002). The trial court held that
to the extent the plaintiffs’ claims of negligence are premised on the duty of the defendants to report the allegations or admissions of child abuse, the plaintiffs’ action must be dismissed. The Elders were barred by the Religious Privilege from disclosing any of the allegations or admissions to anyone and thus no duty to report the allegations could have arisen.
We concur with the trial court that the child abuse reporting statute does not give rise to a civil remedy for its violation. Failure to comply with the statute is a crime and “[alnyone who knowingly violates any provision ... [is] guilty of a misdemeanor.” RSA 169-C:39. The reporting statute does not, however, support a private right of action for its violation. Marquay, 139 N.H. at 715. Even assuming, without deciding, that the elders had an obligation to report suspected child abuse to law enforcement authorities, the plaintiffs have no cause of action for damages based on the elders’ failure to do so. Accordingly, we need not decide whether Jehovah’s Witness elders qualify as “clergy” for purposes of the evidentiary religious privilege.
*412V
The plaintiffs further contend that Watchtower and Wilton Congregation had a common law duty to take remedial action to protect the plaintiffs due to a special relationship, a fiduciary relationship and/or the special circumstances of this case. While acknowledging that, in general, a person has no affirmative duty to aid others, the trial court analogized this case to the limited circumstances in which a person has a duty to prevent foreseeable harm to a third party and applied a balancing test to determine whether such a duty should be placed on Watchtower and Wilton Congregation. Under the facts of this case, the court declared that such a duty placed “little burden” upon them, requiring “only common sense advice to the church member and a reporting of the abuse to the authorities.” The trial court concluded that the social importance of protecting the plaintiffs from sexual abuse outweighed the importance of immunizing the defendants from extended liability.
Whether a duty exists in a particular setting is a question of law. Iannelli v. Burger King Corp., 145 N.H. 190, 193 (2000). “Absent a duty, there is no negligence.” Walls v. Oxford Management Co., 137 N.H. 653, 656 (1993). Recognizing the “fundamental unfairness of holding private citizens responsible for the unanticipated criminal acts of third parties,” Remsburg v. Docusearch, 149 N.H. 148, 153-54 (2003), this court has identified three limited exceptions to the general rule that citizens have no such duty at common law: (1) where there is a special relationship between the parties; (2) where special circumstances exist including situations where the defendant’s acts create an “especial temptation and opportunity” for the criminal misconduct; or (3) where the duty is voluntarily assumed. Id. The plaintiffs argue that the first two of these exceptions apply here. We disagree.
The plaintiffs argue that a special relationship existed between them and Watchtower and Wilton Congregation because “[they] and their family were members of the Wilton Congregation and relied to their detriment on elders of the congregation for moral, spiritual and practical guidance.” In addition, the plaintiffs argue that “knowing that [Jehovah’s Witness] adherents were admonished not to speak to secular authorities upon the pains of disfellowship, Defendants in this case facilitated ‘an especial temptation and opportunity for criminal misconduct’ by refusing to report the abuse themselves.”
Under the RESTATEMENT (SECOND) OF TORTS § 314A (1965), “special relationships” giving rise to a duty to aid or protect individuals from the criminal acts of others “are those of common earrier/passenger, innkeeper/guest, landowner/invitee and one who is required by law to take *413or who voluntarily takes custody of another under circumstances such as to deprive the other of his normal opportunities for protection.” Dupont v. Aavid Thermal Technologies, 147 N.H. 706, 710 (2002) (quotation, ellipsis, and brackets omitted). “The relation of the parties determines whether any duty to use due care is imposed by law upon one party for the benefit of another. If there is no relationship, there is no duty.” Guitarini v. Company, 98 N.H. 118, 119 (1953) (quotation omitted).
In Marquay, a special relationship between students and certain school employees giving rise to a duty of care was recognized because of the compulsory character of school attendance, the expectation of parents and students for and reliance upon a safe school environment and the general importance to society of education. Marquay, 139 N.H. at 717. In this case there are none of the same considerations. Church attendance is not compulsory. There is no allegation that Berry’s alleged abusive acts took place on congregation property or during congregation-related activities. There is no allegation that the plaintiffs were under the custody or control of Watchtower or Wilton Congregation at any time. See Meyer v. Lindala, 675 N.W.2d 635, 640 (Minn. Ct. App. 2004) (rejecting claim that control premised on faith-based advice creates a special relationship). In fact, the evidence is that the plaintiffs were at all times under the custody and protection of their parents.
There are no factors present that establish any special relationship between the plaintiffs and Watchtower or Wilton Congregation. See Roman Catholic Bishop v. Superior Ct., 50 Cal. Rptr. 2d 399, 406 (Ct. App. 1996) (no special relationship exists between a church and its parishioners). “The creation of an amorphous common law duty on the part of a church or other voluntary organization requiring it to protect its members from each other would give rise to both unlimited liability and liability out of all proportion to culpability.” Bryan R. v. Watchtower Bible & Tract Soc., 738 A.2d 839, 847 (Me. 1999) (quotation omitted), cert. denied, 528 U.S. 1189 (2000) (parishioner’s allegation that he was sexually assaulted by an adult church member when he was a child did not establish special relationship with church despite fact that elders knew of the abuse). We decline to hold that the fact of church membership or adherence to church doctrine by the plaintiffs’ parents creates a special relationship between the plaintiffs and Watchtower or Wilton Congregation.
We also disagree with the plaintiffs’ assertion that special circumstances exist in this case such that an especial temptation and opportunity for Berry’s criminal misconduct was created by Watchtower and Wilton Congregation. There is no allegation that the elders created *414any opportunity for Berry to abuse his daughters. As noted, there was no allegation that the alleged abuse took place on congregation property or at congregation-related activities. There is no allegation that the elders acted in any way other than by providing spiritual guidance and scriptural advice, at the request of the plaintiffs’ mother. We hold that the plaintiffs have failed to establish either a special relationship with the defendants or that special circumstances existed in which Watchtower and Wilton Congregation created an especial temptation for criminal conduct by Berry. Consequently, there is no common law duty running from Watchtower and Wilton Congregation to the plaintiffs and the trial court’s ruling that a duty existed requiring Watchtower and Wilton Congregation to dispense “common sense advice to the church member and a reporting of the abuse to the authorities” is erroneous as a matter of law.
The special circumstances exception should never be triggered by the mere failure of a citizen to report actual or suspected criminal conduct to law enforcement authorities or by a citizen’s improper advice concerning an appropriate response to complaints of criminal activity. Otherwise, the general rule which imposes no duty on citizens to prevent the criminal acts of third parties will be swallowed up and civil liability unreasonably extended. The dissent suggests that if the elders had counseled Poisson to report the abuse to secular authorities they would have satisfied their common law duty to the plaintiffs, even if Poisson did not follow their advice. Apparently, knowledge by the elders of alleged criminal conduct and a failure to report it would not be sufficient to create civil liability but failure to dispense proper advice to the person disclosing the conduct would be. Poisson, however, had her own independent and overarching duty to protect her children from abuse perpetrated by her husband and had a common law obligation to intervene regardless of any advice she received. No special circumstances exist in this case to justify civil liability against Watchtower or Wilton Congregation.
In both Iannelli and Remsburg, on which the dissent relies, the defendants were engaged in commercial activity and were held to have a duty to prevent foreseeable criminal activity directed either to patrons on their premises or to individuals about whom they were selling otherwise private or hard-to-gather information. In both cases the defendants exercised control, either over commercial property or information they sold to third parties. Their activities and conduct created a condition or enhanced a foreseeable risk of criminal conduct which they could independently and affirmatively control. Ianelli, 145 N.H. at 193-95; Remsburg, 149 N.H. at 153-55. The same was true in Dupont, where workplace supervisors allegedly did not act appropriately in protecting an *415employee from a criminal attack on workplace premises. Dupont, 147 N.H. at 713-14.
In the case before us, the elders were not similarly situated. They, in their roles as church leaders, learned of alleged criminal activity happening on property Wilton Congregation did not own or control and occurring solely between family members. The elders did not create the risk of harm to the children nor control its cessation or continuation. Although their positions in the Wilton Congregation invested them with a strong moral obligation to do all reasonably possible to stop the abuse, it would be inappropriate to transform a moral obligation into a common law duty.
The common law narrowly defines those responsible civilly for failure to prevent criminal assaults by third parties. If mere knowledge of alleged criminal conduct or imprudent advice offered in response to a disclosure or discovery can create a “special circumstance,” then close friends, neighbors and extended family will find themselves at risk of civil liability for situations they did not create and over which they exercise no control. Without sufficient control that would give rise to a duty, a private citizen should be immune from civil liability for failure to prevent criminal acts of others.
RSA 169-C:29 requires certain persons to report suspected child abuse to law enforcement authorities. While we are not called upon here to determine the extent of that requirement, this is generally a sufficiently effective mechanism to protect victims and it would be unwise to expand the current limits of civil liability imposed upon private citizens to effect what the criminal law already requires.
Finally, the plaintiffs argue, in reliance on Marquay v. Eno, that Watchtower and Wilton Congregation owed them a fiduciary duty of care when the elders became aware of the purported abuse by their father. We do not agree that Marquay identified a fiduciary duty. Rather, we held that the school was liable for the criminal acts of certain of its employees because the school had breached a common law duty based upon the principle that “schools share a special relationship with students entrusted to their care.” Marquay, 139 N.H. at 717. Nothing in the record indicates that the plaintiffs here were entrusted to the care of Watchtower or Wilton Congregation. Rather, the plaintiffs’ allegations are based upon their parents’ relationship with the elders and communications between their parents and the elders. “A fiduciary relationship ... exists wherever influence has been acquired and abused or confidence has been reposed and betrayed.” Schneider v. Plymouth State College, 144 N.H. 458, 462 (1999) (quotation omitted). As the trial court recognized, the plaintiffs did *416not allege that the elders acquired influence over them or that their confidence had been reposed in the elders and that “[w]ithout these basic facts, there can be no fiduciary relationship.” We agree.
Because we hold that Watchtower and Wilton Congregation have no common law duty to protect the plaintiffs and that the plaintiffs may not bring a private cause of action for the alleged failure of the elders to comply with RSA 169-C:29, we affirm the trial court’s dismissal of the plaintiffs’ action, albeit for different reasons. We need not, therefore, address the remaining arguments.

Affirmed.

Nadeau and Duggan, JJ., concurred; Dalianis, J., concurred in part and dissented in part.